UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
AL HALMANDY, et al.                       )
                                          )
               Petitioners,               )
                                          )
            v.                            ) Civil Action No. 05-2385 (ESH)
                                          )
BARACK OBAMA, et al.,                     ) (Mohammed, ISN 570)
                                          )
                                          )
               Respondents.               )
__________________________________________)


                                            ORDER

        Upon consideration of the matters discussed during a classified proceeding held on

October 2, 2009, and for the reasons stated during that proceeding, it is hereby ORDERED that:

        1) respondents’ Motion for Leave to Amend and Supplement the Statement of Material

Facts is GRANTED, although petitioner is entitled to move for reconsideration within ten (10)

days;

        2) petitioner’s Motion to Strike [Dkt. 372] is DENIED;

        3) respondents’ Motion for Reconsideration [Dkt. 327] is DENIED as moot, except to

the extent that some subset of documents in the database discussed at the proceeding have not

been reviewed by Department of Justice (“DOJ”) attorneys and may reference petitioner;

        4) petitioner’s motion to compel [Dkt. 356] is GRANTED in part as set forth in

paragraphs 5-13 herein;




                                                1
        5) on or before October 16, 2009, respondents shall file an affidavit advising the Court of

the results of their search for Red Cross materials concerning petitioner using his name and/or

ISN created at any time prior to October 1, 2002;

        6) on or before October 16, 2009, respondents shall file an affidavit advising the Court as

to whether it is more likely than not that there are documents in the database discussed at the

hearing that contain references to the petitioner or his ISN and that have not been searched by

DOJ attorneys and, if so, whether such materials are searchable by the name and/or ISN of

petitioner and whether DOJ attorneys can obtain access to this database;

        7) on or before October 16, 2009, respondents shall declassify any statements made by

petitioner;

        8) petitioner shall forthwith provide the Court and respondents with a prioritized list of

materials (excluding petitioner’s statements) for declassification;

        9) on or before October 16, 2009, respondents shall complete their review of Task Force

records and produce responsive materials to petitioner;

        10) on or before October 30, 2009, respondents shall produce to petitioner declassified

versions of any photographs of petitioner taken prior to October 1, 2002, existing in files readily

available to respondents, including the two undated photographs identified by respondents during

the proceeding;

        11) on or before October 30, 2009, respondents shall produce to petitioner any medical

and/or psychological records concerning petitioner existing in the government’s possession at

Guantanamo Bay that were created on or before October 1, 2002, as well as any medical and/or

psychological records concerning petitioner that were created within sixty days before or after

the dates of the statements referenced in Exhibits 13, 15, and 19;

                                                  2
        12) on or before October 30, 2009, respondents shall produce to petitioner any

interrogation logs referencing petitioner existing in files readily available to respondents that

were created on or before October 1, 2002;

        13) on or before October 30, 2009, respondents shall produce to petitioner any pocket

litter from petitioner, including his wallet, its contents, the translation of petitioner’s passport, his

identification card, and the airline ticket referenced during the proceeding;

        14) on or before November 25, 2009, petitioner shall file his traverse;

        15) a further status conference is set for December 7, 2009, at 9:30 a.m.

        SO ORDERED.



                                                                   /s/
                                                        ELLEN SEGAL HUVELLE
                                                        United States District Judge

DATE: October 6, 2009




                                                   3